Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are allowed
	In regard to claim 1, the prior art of record does not teach or suggests a middle flashing assembly comprising a middle flashing member comprising a first and a second part as recited in the context of the claim.  In particular the prior art lacks an edge supporting rail and an edge gasket both extending on the interior side of the middle flashing member in parallel with the second edge such that a gasket end section extends beyond the middle flashing member in the length direction as recited within the context of the claim. 
	In regard to claim 11, the prior art of record does not teach or suggest a method for weather proofing a roof window arrangement mounted in an inclined roof structure including two roof windows, comprising the steps of: arranging a middle flashing member with a first edge located at the first window and a second edge at the second window, having an engagement section at one side edge in engagement with a connector element extending from the first to the second window; arranging an edge supporting rail and an edge gasket on the interior side of the middle flashing member in parallel with the second edge so that the edge gasket is located between the middle flashing member and the edge supporting rail and a gasket end section extends beyond the middle flashing member while in engagement with a connector element as recited within the context of the claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986.  The examiner can normally be reached on 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAOLA AGUDELO/Primary Examiner, Art Unit 3633